Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. 1400 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change February 18, 2010 Item 3 News Release The news release dated February 18, 2010 was disseminated through Marketwire’s Canada and US Investment, Continental Europe Finance and UK Media and Analysts Disclosure Networks. Item 4 Summary of Material Change Silver Standard Resources Inc. (the “Company”) reported the closing of its previously announced public offering of common shares and exercise in part of the overallotment option (the “Offering”).Pursuant to the Offering, the Company today issued 6,728,755 common shares at a price of US$17.00 per share, for aggregate net proceeds of approximately US$108.7 million after underwriting commissions. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated February 18, 2010. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate Development 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 18th day of February, 2010 February 18, 2010 News Release 10-07 SILVER STANDARD ANNOUNCES CLOSING OF PUBLIC
